1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ANDREW S. ANDERSEN,                             )   Case No.: 1:16-cv-00236-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER GRANTING PLAINTIFF’S MOTION
13          v.                                           FOR LEAVE TO FILE A SECOND AMENDED
                                                     )   COMPLAINT AND DIRECTING CLERK OF
14                                                   )   COURT TO FILE SECOND AMENDED
     MARISELA MONTES, et al.,
                                                     )   COMPLAINT LODGED ON JULY 25, 2018
15                  Defendants.                      )
                                                     )   [ECF Nos. 39, 40]
16                                                   )

17          Plaintiff Andrew S. Andersen is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On July 25, 2018, Plaintiff filed a motion for leave to file a second amended complaint, along

20   with a copy of the proposed second amended complaint which was lodged by the Court. (ECF Nos.

21   39, 40.)

22          Under Rule 15(a) of the Federal Rules of Civil Procedure, a party may amend the party’s

23   pleading once as a matter of course at any time before a responsive pleading is served. Otherwise, a

24   party may amend only by leave of the court or by written consent of the adverse party, and leave shall

25   be freely given when justice so requires. Fed. R. Civ. P. 15(a). “Rule 15(a) is very liberal and leave to

26   amend shall be freely given when justice so requires.” AmerisourceBergen Corp. v. Dialysist West,
27   Inc., 465 F.3d 946, 951 (9th Cir. 2006) (citation and quotation omitted).

28   ///

                                                         1
1             Here, Plaintiff submits that he seeks to file a second amended complaint to correct

2    typographical errors in the first amended complaint and to meet the applicable pleading standards.

3    Although Plaintiff has previously amended his complaint, the Court has yet to screen his first amended

4    complaint and therefore will grant Plaintiff’s request to file a second amended complaint in this action.

5    Plaintiff is advised that there is a large volume of cases pending this district and Plaintiff’s second

6    amended complaint will be screened in due course.

7             Accordingly, it is HEREBY ORDERED that:

8             1.      Plaintiff’s motion for leave to file a second amended complaint is granted; and

9             2.      The Clerk of Court is directed to file Plaintiff’s second amended complaint, lodged on

10   July 25, 2018 (ECF No. 40).

11
12   IT IS SO ORDERED.

13   Dated:        October 12, 2018
14                                                       UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
